Citation Nr: 1011077	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for claimed hearing 
loss.  

3.  Entitlement to service connection for claimed tinnitus.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to 
February 1969.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2008 rating decision 
that reopened the claim of service connection for PTSD and 
denied the reopened claim.  

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Thus, the Board must initially determine whether new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD prior to addressing the claim on 
the merits.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

In a January 2009 rating decision, the RO denied service 
connection for tinnitus.  At the May 2009 hearing, the 
Veteran expressed disagreement with this decision.  A 
Statement of the Case has not been issued.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.  

The reopened claim of service connection for PTSD and the 
issues of service connection for hearing loss and tinnitus 
are addressed in the REMAND portion of the this document and 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence added to the record since the March 2002 
decision is neither cumulative nor redundant and, by itself 
or in connection with the evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.   


CONCLUSION OF LAW

The evidence added to the record since the March 2002 
decision is new and material for the purpose of reopening the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the application to reopen the claim of service 
connection for PTSD, in view of the Board's favorable 
decision to reopen the claim, further discussion of VCAA is 
not required at this time.  


II.  Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of 
the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 
7103, 7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


III.  Analysis

In a March 2002 rating decision, the RO denied the claim of 
service connection for PTSD on the basis that there was no 
confirmed diagnosis of PTSD and the stressor event was not 
verified.  The Veteran was notified of this decision and did 
not file an appeal.  The March 2002 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the March 2002 rating 
decision consisted of the Veteran's service treatment 
records, service personnel records, a statement from the 
Veteran, and VA outpatient treatment records dated from July 
2001 to March 2002.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In 
March 2007, the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the March 2002 
rating decision to be new and material.  The Veteran 
submitted evidence of a current diagnosis of PTSD.  A 
December 2008 VA mental health treatment record indicates 
that the Veteran had PTSD, non-combat, in remission.  

The Veteran also provided more detailed information regarding 
the stressor event.  At the hearing before the RO in December 
2008, the Veteran stated that his brother was severely burned 
and transported to burn center at the Brooks Army Medical 
Center in Fort Sam Houston in December 1965 or January 1966.  
In a January 2008 statement in support of stressors, the 
Veteran provided the date of birth, social security number 
and full name of his brother.  

This evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it also 
addresses an unestablished fact which is the date within a 
two month period that the claimed stressor event occurred and 
specific identifying information about the Veteran's brother.  

This evidence raises a reasonable possibility of 
substantiating the claim because it establishes that the 
Veteran has PTSD which he claims is due to a stressor event 
in service.  Thus, this evidence is new and material.  

In conclusion, the Board finds that the evidence received 
since the March 2002 rating decision is new and material, and 
the claim of service connection for PTSD is reopened.  


ORDER

As new and material evidence had been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  


REMAND

The Veteran contends that he has PTSD due to a traumatic 
event while in service when his brother was severely injured 
and burned at Nellis Air Force Base and was transported to 
the Brooks Army Medical Center for treatment in December 1965 
or January 1966.  He reports visiting his brother at the 
medical center and not being able recognize him due to the 
injuries.  The Veteran now asserts that this event caused his 
PTSD.  

In a February 2002 statement, the Veteran indicated that his 
brother was now deceased.  In a January 2008 statement in 
support of stressors, the Veteran provided the date of birth, 
social security number and full name of his brother.  Given 
the specific information, the RO should attempt to verify 
this stressor.  

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or obtain a medical 
opinion when such is necessary to make a decision on the 
claim.  The VA treatment records show that PTSD was diagnosed 
most recently in 2008.  Hence, the Veteran should be afforded 
a VA examination to determine whether he currently has a 
diagnosis of PTSD due to a verified stressor event.  

A review of the record shows that the Veteran was treated for 
a psychiatric disorder by VA.  VA has a duty to obtain these 
records.  38 U.S.C.A. § 5103A(b)(1).  

At the May 2009 hearing, the Veteran indicated that he was 
waiting for a decision from Social Security regarding 
disability benefits for hearing loss and PTSD.  It does not 
appear that any Social Security Administration (SSA) records 
have been obtained.  In Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) the U.S. Court of Appeals for Veterans Claims 
(Court) held, in essence, that records pertaining to SSA 
disability claims in possession of SSA are constructively in 
possession of VA (See 38 C.F.R. § 3.201), and that if VA does 
not seek to secure such records from SSA, it violates its 
duty to assist the claimant under 38 U.S.C.A. § 5107(a). 

At the hearing in May 2009, the Veteran reported receiving 
treatment for hearing loss in the 1980's and 1990's.  The RO 
should take appropriate steps to contact the Veteran by 
letter and request that he provide sufficient information, 
and if necessary authorization, to enable the RO to obtain 
any pertinent treatment records showing treatment of hearing 
loss.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be 
informed that he may submit evidence to support his claim.  

Lastly, in a January 2009 rating decision, the RO denied 
service connection for tinnitus.  The Veteran was notified of 
this decision in January 2009.  At a May 2009 Board hearing, 
the Veteran expressed disagreement with this issue.  However, 
a Statement of the Case has not been issued.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  Based on information provided by the 
Veteran, the RO should prepare of a 
summary of the Veteran's claimed stressor 
event(s) and take all indicated action to 
attempt to verify any claimed event.  

2.  The RO also should obtain copies of 
all records of the Veteran's treatment 
for psychiatric disorders to include PTSD 
by VA since December 2008.  

3.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the claimed hearing loss and 
tinnitus.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
and incorporate them into the claims 
file.  The letter should invite him to 
submit any pertinent medical evidence in 
support of his claims to VA.   

4.  The RO should take all indicated 
action to obtain copies of records 
referable to the Veteran's claim for SSA 
disability benefits, as well as copies of 
the medical records considered in 
conjunction with that determination.  

5.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and likely etiology 
of the PTSD.  The claims folder, 
including a copy of this REMAND, must be 
mad  available to and reviewed by the 
examiner.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report 
all current diagnoses.  

A diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner must 
identify the independently verifiable in-
service stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The examiner should 
provide a complete rationale for each 
opinion rendered.  

6.  The RO should issue a Statement of 
the Case as to the claim of service 
connection for tinnitus.  Only if the 
Veteran perfects an appeal should the 
claim be certified to the Board and any 
necessary development should be 
conducted.  

7.  Thereafter, following completion of 
all indicated development to the extent 
possible, the RO should readjudicate any 
matter remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case that includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


